Citation Nr: 0427762	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  94-49 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than February 
18, 1988, for a grant of a total disability evaluation.

2.  Whether a March 1985 letter may be construed as a timely 
and valid notice of disagreement with the denial of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

3.  Whether a March 1985 letter may be construed as an 
informal claim for TDIU.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney at Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949 and from November 1949 to November 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1993 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In a decision of January 21, 2000, the Board granted an 
effective date of February 18, 1988, for assignment of a 
total disability evaluation.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC), which, upon a joint motion by the VA 
Office of the General Counsel and the veteran-appellant, 
vacated that part of the Board's decision which denied 
entitlement to an effective date prior to February 18, 1988, 
for a grant of a total disability evaluation and remanded the 
matter to the Board for consideration of the applicability of 
the Veterans Claims Assistance Act (VCAA) to the veteran's 
case. 

In a decision of February 27, 2002, the Board denied 
entitlement to an effective date earlier than February 18, 
1988, for a grant of a total schedular disability evaluation 
for right below-the-knee amputation with loss of use of the 
left foot.  The veteran appealed the Board's decision to the 
CAVC.

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's private attorney requested 
that the CAVC vacate the February 2002 decision for 
compliance with VCAA.  

In August 2003 the CAVC granted the request to vacate the 
February 2002 Board decision, and remanded the case to the 
Board for compliance with the directives that were specified 
by the CAVC's order.

In February 2004, the Board Remanded the case to the RO for 
compliance with the directives that were specified by the 
CAVC's order.  The case has been returned to the Board for 
further appellate consideration.
REMAND

Review of the actions performed by the RO reveal that the 
mandate of that remand has not been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

In the February 2004 Remand the Board mandated that the AMC 
adjudicate the veteran's March 1985 communication under 
38 C.F.R. § 19.118 (1985).  The Board notes that at the time 
of the March 1985 letter, the version in effect should be 
cited as 38 C.F.R. § 19.118 (1984) as the 1985 version of the 
Code of Federal Regulations was not issued until July 1985.  
The Board also notes that the two versions are identical and 
read as follows:

Rule 18; Notice of disagreement.

A written communication from a claimant 
or the representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction (the Veterans 
Administration regional office, medical 
center or clinic which notified the 
claimant of the action taken) will 
constitute a notice of disagreement. The 
notice of disagreement should be in terms 
which can be reasonably construed as a 
desire for review of that determination. 
It need not be expressed in any special 
wording.  38 C.F.R. § 19.118 (1984).

As noted by the veteran in his March 2004 statement, a copy 
of which was received by the Board in September 2004, review 
of the Supplemental Statement of the Case issued by the RO in 
July 2004 reveals that the veteran's March 1985 communication 
was not considered under the § 19.118 standard, but rather 
the current revised code section 38 C.F.R. § 20.201.

Therefore, the veteran's claim is remanded for the following 
actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should formally 
adjudicate the issue of whether the March 
1985 communication from the veteran 
constituted a timely and valid NOD in 
connection with a December 1984 VA rating 
decision in which the RO denied 
entitlement to a total disability 
evaluation, in accordance with the proper 
regulatory criteria, namely 38 C.F.R. 
§ 19.118 (1984).  

3.  Thereafter, the VBA AMC should 
readjudicate the issue of entitlement to 
an effective date earlier than February 
18, 1988, for a grant of a total 
disability evaluation in view of the 
directives of the CAVC's order.  After 
the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




